      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

KELLY GONZALEZ,

                Plaintiff,

v.                                              CASE NO.: 1:21-cv-00078-AW-GRJ

GRAY TELEVISION, INC.,
d/b/a WCJB-TV20 NEWS,

          Defendant.
____________________________________/

              DEFENDANT’S MOTION TO DISMISS COMPLAINT

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

Defendant Gray Television, Inc. (“Gray”)1 hereby moves to dismiss Plaintiff Kelly

Gonzalez’s (“Gonzalez”) Complaint for failure to state a claim upon which relief

can be granted. Gonzalez’s one-count claim under the Florida Whistleblower Act,

Fla. Stat. § 448.102 et seq. (“FWA”), is time-barred and should thus be dismissed

in its entirety. The grounds for this motion are set forth in the memorandum of law

below.




1
 Gray Media Group, Inc. employed Plaintiff and is the proper defendant in this action. Gray
Media Group, Inc. is a wholly-owned subsidiary of Gray Television, Inc.



      PD.33563328.1
       Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 2 of 15




                              MEMORANDUM OF LAW

                                    INTRODUCTION

       Notwithstanding the applicable two-year limitations period for FWA claims,

Gonzalez last worked for Gray on October 23, 2017—over three and a half years

ago. Gonzalez filed the instant lawsuit claiming that her termination in October

2017, as well as her work environment at Gray, violated the FWA. However,

Gonzalez waited until February 2021 to file her FWA claim, more than three and a

half years after her termination and, more importantly, over a year after the

limitations period expired. The Court should therefore dismiss Gonzalez’s FWA

claim as untimely and time-barred.

                             FACTUAL BACKGROUND2

       Gray hired Gonzalez as an associate producer in August 2016, and promoted

her to weekend reporter in November 2016. (Doc. 1-1 at ¶¶ 8-9) (hereinafter cited

as the “Compl.”). In her Complaint, Gonzalez claims that her manager subjected

her to a hostile work environment by defending a coworker, banging on his desk,

interrupting her, and using profanity toward her. Compl. at ¶¶ 12–17. Gonzalez

reported her manager’s conduct to human resources and her manager allegedly

retaliated against her by denying her a promotion, assigning her a defective
2
  For purposes of this motion only, and pursuant to the standard set forth in Twombly and Iqbal
for addressing motions to dismiss for failure to state a claim, Gray has accepted Gonzalez’s
allegations in her Complaint as true. Notwithstanding this motion, Gray denies that it engaged in
any wrongdoing, denies that it violated the FWA, and denies that Gonzalez is entitled to any
relief.


                                              -2-
      PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 3 of 15




company vehicle, preventing her from seeing herself before she appeared on-air,

and sharing an unflattering image of her. Compl. at ¶¶ 18–23. Gonzalez further

contends that her termination on October 23, 2017, was in retaliation for her

complaint to human resources about her manager. Compl. at ¶ 24. Each of these

claims allegedly occurred on or before October 23, 2017, which was Gonzalez’s

last day with Gray. Compl. at ¶¶ 12–24.

      On or around September 13, 2018, Gonzalez filed a charge of discrimination

against Gray with the Equal Employment Opportunity Commission (“EEOC”),

alleging sex discrimination and retaliation in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”). Compl. Ex. A. On October 19, 2020, the EEOC

finished its investigation into Gonzalez’s charge and found no evidence that Gray

violated Title VII with respect to Gonzalez’s employment. Compl. Ex. B. The

EEOC issued Gonzalez a notice of her right to sue Gray for purported violations of

Title VII within 90 days of October 19, 2020. Id. This meant that the deadline for

Gonzalez to file a Title VII claim was on or before January 21, 2021. Id.

      On February 22, 2021, Gonzalez filed the instant action in the Eighth

Judicial Circuit Court, in and for Alachua County, Florida, claiming retaliation in

violation of the FWA. Compl. at ¶¶ 25–28. Gonzalez declined to assert a Title VII

claim against Gray in her Complaint. See Compl. at ¶¶ 25–28. On April 27, 2021,

Gray removed the instant action to the Northern District of Florida based on



                                       -3-
     PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 4 of 15




diversity jurisdiction. (Doc. 1). This motion is timely filed within 7 days after

Gray submitted its notice of removal. See Fed. R. Civ. P. 81(c)(2)(C).

                                    ARGUMENT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Gonzalez’s one-count

Complaint should be dismissed for failure to state a claim upon which relief can be

granted because it is time-barred. See Jones v. Bock, 549 U.S. 199, 215 (2007) (“If

the allegations . . . show that relief is barred by the applicable statute of limitations,

the complaint is subject to dismissal for failure to state a claim.”); see also La

Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (holding that a

Rule 12(b)(6) dismissal based on the statute of limitations is appropriate if it is

apparent from the complaint that the claim is time-barred).

       FWA claims must be brought within two years after the retaliatory personnel

action is discovered, or four years after the retaliation occurs, whichever is earlier.

Fla. Stat. § 448.103(1)(a). The Eleventh Circuit and other district courts in Florida

have held that the two-year limitations period applies, and begins to run, on the

date the plaintiff learns of the personnel actions at issue. See Howard v. Ditsworth,

133 F. App’x 664, 665 (11th Cir. 2005) (limitations period expired two-years after

plaintiff learned he was denied a promotion); see also Dawodu v. DHL Express

(USA) Inc., No. 18-24587-CIV, 2019 U.S. Dist. LEXIS 33166, at *5 (S.D. Fla.

Feb. 27, 2019) (two-year limitations period applied to plaintiff’s FWA termination



                                           -4-
      PD.33563328.1
       Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 5 of 15




claim, and the limitations period started to run on the date plaintiff learned of his

termination); Sanders v. Temenos USA, Inc., No. 16-cv-63040, 2017 U.S. Dist.

LEXIS 122897, at *10–11 (S.D. Fla. Aug. 4, 2017) (same).

       Here, Gonzalez’s claim is barred by the FWA’s two-year limitations period.

Gonzalez bases her FWA claim on two employment actions: (1) her termination on

October 23, 2017, and (2) a hostile work environment that allegedly existed before

her termination. Compl. at ¶¶ 12–24; Compl. Ex. A. Gonzalez’s Complaint and

EEOC charge show that Gonzalez was present for, and knew of, these two actions

on or before October 23, 2017. Id. For example, Gonzalez states in her Complaint

and EEOC charge that her manager told her of her termination directly on October

23, 2017, and that she personally witnessed a hostile work environment before her

termination. Id. Thus, Gonzalez had until October 23, 2019—two years from

October 23, 2017—to bring an FWA claim based on her termination and for an

alleged hostile work environment.           See, e.g., Howard, 133 F. App’x at 665.

Gonzalez, however, did not file her FWA claim until February 22, 2021—16

months after the limitations period had expired. Therefore, the Court should

dismiss Gonzalez’s FWA claim for being time-barred.3


3
  At the latest, Gonzalez knew of her retaliation claim at the time she filed her EEOC charge on
or about September 13, 2018, when she checked the retaliation box on her charge and alleged
that her termination and hostile work environment was retaliatory. Compl. Ex. A. Thus, even if
Gonzalez did not “discover” the retaliation until the filing of her charge, her FWA claim would
still be time-barred because the Complaint was filed more than two years after her EEOC charge.



                                             -5-
      PD.33563328.1
       Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 6 of 15




       B.       Gonzalez’s Anticipated Tolling Argument

       Based on discussions with Gonzalez’s counsel about the timeliness issue,

Gonzalez likely will argue that the filing of her EEOC charge tolled the statute of

limitations period for her FWA claim, thereby making her FWA claim timely.

Specifically, Gonzalez believes that the claim-splitting doctrine4 required her to

wait until she received a right to sue notice from the EEOC for her Title VII charge

before filing her FWA claim because she intended to bring her Title VII and FWA

claims in one lawsuit. Gonzalez will likely argue that the limitations period for her

FWA claim was tolled during the EEOC investigation into her Title VII charge

because otherwise she would have been forced to bring her FWA claim before the

Title VII claim became actionable and split her claims into two lawsuits.

       However, this argument contradicts a widely-accepted legal principle, which

provides that the filing of an EEOC charge does not toll the limitations period of a

related claim that does not require EEOC review. The U.S. Supreme Court first

recognized this principle more than 40 years ago in Johnson v. Railway Express

Agency, Inc., 421 U.S. 454 (1975). In Johnson, the Supreme Court concluded that

a plaintiff’s EEOC charge for Title VII violations did not toll the limitations period

for the plaintiff’s related retaliation claim under 42 U.S.C. § 1981. Id. at 465-66.
4
  The “claim splitting doctrine” applies where a second suit has been filed before the first suit
regarding the same subject matter has reached a final judgment. Zephyr Aviation III, L.L.C. v.
Keytech Ltd., No. 8:07-CV-227-T-27TGW, 2008 U.S. Dist. LEXIS 117479, at *10 (M.D. Fla.
Jan. 11, 2008) (“The doctrine of claim splitting serves to foster judicial economy and efficiency,
and to ‘protect parties from the vexation of concurrent litigation over the same subject matter.’”).


                                               -6-
      PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 7 of 15




The Supreme Court ruled there was no tolling because Title VII and § 1981,

“although related, and although directed to most of the same ends, are separate,

distinct, and independent,” and provided for different remedies. Id. at 461. As

Justice Blackmun wrote for the majority, “Congress clearly . . . retained § 1981 as

a remedy against private employment discrimination separate from and

independent of the more elaborate and time-consuming procedures of Title VII.”

Id. at 466. The Supreme Court considered any differences in the statutes’ remedial

measures, and its impact on litigation, as merely the “natural effects” of Congress’

decision to require EEOC investigation for Title VII claims and not for § 1981

claims. Id. at 461. The Supreme Court emphasized that the plaintiff always had

the unfettered right to pursue his § 1981 claims within the statute of limitations

period, despite his corollary EEOC charge, and his failure to do so barred his

claim. Id. at 466.

      The Supreme Court considered the policy consequences of its ruling, stating

that it “would have the effect of pressing a civil rights complainant who values his

§ 1981 claim into court before the EEOC has completed its administrative

proceeding.” Id. at 465. The Supreme Court also stated that it was “not unmindful

of the significant delays that have attended administrative proceedings in the

EEOC” and that a plaintiff’s faith in the EEOC’s remedies could induce a plaintiff

to “sleep” on his other claims. Id. at 465, n. 11. Nevertheless, the Supreme Court



                                        -7-
     PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 8 of 15




held that these policy considerations did not excuse the plaintiff’s failure to take

the “minimal steps” necessary to timely file his § 1981 claim. Id. at 465. The

Supreme Court then gave a clear instruction on how to navigate situations where

the plaintiff wishes to file a claim before the EEOC has completed its investigation

on a related charge: “One answer to this, although perhaps not a highly satisfactory

one, is that the plaintiff in his § 1981 suit may ask the court to stay proceedings

until the administrative efforts at conciliation and voluntary compliance have been

completed.” Id.

      In the 46 years after the Supreme Court’s ruling in Johnson, both circuit and

district courts across the country repeatedly have recognized the Johnson holding

as an axiomatic legal principle. Citing Johnson, these courts (which includes the

Eleventh Circuit and the Northern District of Florida) have categorically rejected

plaintiffs’ attempts to toll the limitations period for various state and federal claims

based on the filing of a related EEOC charge. See, e.g., Lewis v. Asplundh Tree

Expert Co., 305 F. App’x 623, 627 (11th Cir. 2008) (citing Johnson) (“[Plaintiff]

argues that the statute of limitations [on his state-law tort claims and § 1983 claim]

should be tolled for the period of the EEOC investigation. The Supreme Court has

held, however, that the pendency of an EEOC claim does not toll the statute of

limitations for a private civil rights claim because the two claims are truly

independent.”); Castanga v. Luceno, 744 F.3d 254, 255 (2d Cir. 2014) (citing



                                          -8-
     PD.33563328.1
       Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 9 of 15




Johnson) (“filing an EEOC charge does not toll the limitations period for state-law

tort claims, even if those claims arise out of the same factual circumstances as the

discrimination alleged in the EEOC charge.”); Gonzalez v. Firestone Tire &

Rubber Co., 610 F.2d 241, 250 (5th Cir. 1980) (citing Johnson) (filing of an EEOC

charge did not toll the limitations period for a § 1981 claim based on same alleged

facts); Juarez v. Ameritech, 957 F.2d 317, 322 (7th Cir. 1992) (citing Johnson)

(plaintiff’s state-law invasion of privacy claim was barred by the statute of

limitations, and was not tolled by her filing an EEOC charge); Arnold v. United

States, 816 F.2d 1306, 1312–313 (9th Cir. 1987) (citing Johnson) (plaintiff’s state-

law tort claims were time barred by the applicable limitations period, and the

plaintiff’s EEOC charge based upon the same alleged facts did not toll the

limitations period); see also Colston v. Pingree, 498 F. Supp. 327, 335 (N.D. Fla.

1980); (citing Johnson) (“Filing of a Title VII charge with the EEOC does not toll

the limitations period applicable to a § 1981 claim [and thus] Plaintiff’s § 1981

claims are time-barred.”).5


5
  The number of district court decisions upholding the ruling in Johnson is overwhelming, and
Gray is not aware of any district court rejecting the limitations espoused in Johnson. Below is a
representative sample of district court decisions that demonstrate the wide acceptance of Johnson
and its principle that an EEOC charge does not toll or alter the statute of limitations period for
other related claims, even if those claims are based upon the same set of facts. Scott v. Transp.
Am., Inc., 89 F. Supp. 3d 1286, 1287 (N.D. Ala. 2015) (filing of EEOC charge did not toll
plaintiff’s state law claims on the same set of facts); Cooper v. Ga. DOT, No. 1:16-CV-234
(LAG), 2019 U.S. Dist. LEXIS 234537, at *21 (M.D. Ga. Sep. 20, 2019) (filing of EEOC charge
did not toll the statute of limitations of plaintiff’s § 1983 claim, and the court dismissed the claim
as time-barred); Taite v. Monroe Cnty. Pub. Library, No. CA 19-0212-TFM-MU, 2019 U.S.


                                                -9-
      PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 10 of 15




       In addition, Gonzalez’s notice of right to sue even acknowledges that non-

Title VII claims, like Equal Pay Act claims, are not tolled by the filing of an EEOC

charge. Compl. Ex. B. The notice clarifies that Equal Pay Act claims must be

filed within two years of the alleged underpayment, not the conclusion of the

EEOC’s investigation.           Id.    Thus, the holding in Johnson has become an

entrenched legal principle accepted by not only federal appellate and trial courts,

but by the EEOC as well.

       Given the well-developed caselaw on this issue, Gonzalez cannot

persuasively argue that the limitations period for her FWA claim was tolled during

the pendency of her EEOC charge. In the past 46 years, the Supreme Court, at


Dist. LEXIS 195012, at *25 (S.D. Ala. Nov. 7, 2019) (“[Plaintiff] can make no argument that her
filing of the charge of discrimination with the EEOC tolled these limitations periods [for claims
under 42 U.S.C. §§ 1981, 1983, 1985 & 1986], as such her argument has been soundly
rejected.”); Wood v. City of Cordele, No. 1:13-cv-11 (WLS), 2013 U.S. Dist. LEXIS 158601, at
*17–18 (M.D. Ga. Nov. 6, 2013) (“this court and other federal courts have held that the filing of
a charge of discrimination will not toll a statute of limitations”); Evans v. Mobile Infirmary Med.
Ctr., No. 04-0364-BH-C, 2005 U.S. Dist. LEXIS 48160, at *16 (S.D. Ala. Aug. 2, 2005) (“It is
well-established that the statute of limitations for a plaintiff’s state law claims is not tolled while
the plaintiff is pursuing administrative remedies with the EEOC.”); Strozier v. Gen. Motors
Corp., 442 F. Supp. 475, 480 (N.D. Ga. 1977) (“It is settled that the applicable state statute of
limitations is not tolled by the filing of a Title VII charge of discrimination with the EEOC.”);
see also Pasqualini v. MortgageIT, Inc., 498 F. Supp. 2d 659, 668 (S.D.N.Y. 2007) (holding that
statute of limitations applicable to plaintiff’s intentional infliction of emotional distress and
assault and battery claims were not tolled during the pendency of his EEOC charge); Gardner v.
St. Bonaventure Univ., 171 F. Supp. 2d 118, 129 (W.D.N.Y. 2001) (“The weight of authority”
among district courts in the Second Circuit and in other Circuits “is against tolling state [tort]
claims during the pendency of the [administrative charge]”); Hargett v. Met. Transit Auth., 552
F. Supp. 2d 393, 399–401 (S.D.N.Y. 2008) (statute of limitations for intentional infliction of
emotional distress claim was not tolled during pendency of EEOC charge); Gray v. Shearson
Lehman Bros., Inc., 947 F. Supp. 132, 137 (S.D.N.Y. 1996) (holding that the statute of
limitations for state law whistleblower claim was not tolled during pendency of plaintiff’s EEOC
charge).


                                                - 10 -
      PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 11 of 15




least five circuit court of appeals, and a plethora of district courts have flatly

rejected Gonzalez’s anticipated tolling argument. The outcome here should be no

different.

       Moreover, any professed concerns that Gonzalez may of had about claim

splitting, had she filed an FWA claim before receiving her notice of right to sue,

have been raised by numerous plaintiffs in similar circumstances and rejected by

numerous federal courts. Johnson, 421 U.S. at 465–66; Castanga, 744 F.3d at

257–58 (judicial economy concerns over “bring[ing] a separate state court action

first and then a federal court action once her Title VII claim had ripened” did not

warrant tolling; such concerns could be allayed by requesting the court for a stay in

proceedings for the state-law claim until after the EEOC finished its investigation

into the Title VII claim); Scott, 89 F. Supp. 3d at 1286–87 (same). Thus, any

apprehensions Gonzalez may of had about splitting her FWA and Title VII claims

are misplaced, given that she could have (and, indeed, should have) filed her FWA

within the limitations period and, after filing her FWA claim, sought a stay in the

proceedings until she could later join her Title VII claim to the action.

       Along those lines, although the Supreme Court acknowledged the EEOC

process could have “significant delays” that could induce a plaintiff, like Gonzalez,

to delay the filing of a related claim, the Supreme Court still held that such delays

would not justify tolling. Johnson, 421 U.S. at 465. Thus, any forthcoming



                                         - 11 -
      PD.33563328.1
      Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 12 of 15




arguments from Gonzalez that delays by the EEOC required tolling of her FWA

claim should be rejected, consistent with the numerous decisions previously

finding the same argument to lack merit.6

       The Supreme Court in Johnson provided clear instructions to plaintiffs, like

Gonzalez, who wished to file a corollary claim during the pendency of a their

related EEOC charge. According to the Supreme Court, Gonzalez should have

preserved her FWA claim by filing it with the trial court within the applicable

limitations period (i.e., on or before October 23, 2019) and subsequently asking the

trial court to stay the proceedings until she could join her Title VII claim. Id. But,

like the plaintiff in Johnson, Gonzalez failed to take the “minimal steps” to

preserve her claim, and her claim should therefore be dismissed as untimely with

no recourse to save it.




6
  During pre-filing discussions, Gonzalez’s counsel has argued that, under the Florida Supreme
Court’s ruling in Joshua v. City of Gainesville, the EEOC’s delay in processing Gonzalez’s
charge required tolling for her FWA claim. 768 So. 2d 432 (Fla. 2000). However, Joshua does
not support this argument, and the facts and circumstances involved in the Joshua decision are
materially different from those in the instant action. Joshua involved the question of whether the
one-year or four-year limitations period for a Florida Civil Rights Act (“FCRA”) claim should
apply if the agency responsible for processing FCRA charges—the Florida Commission on
Human Relations (“FCHR”)—failed to adequately notify the claimant of its determination and
prevented the plaintiff from filing suit in civil court. Id. Unlike the FCRA claim in Joshua,
Gonzalez’s FWA claim does not have similar administrative remedies that must be exhausted
before filing suit in court. Thus, any alleged delay by the EEOC in processing Gonzalez’s Title
VII charge did not prevent Gonzalez from filing her FWA claim in civil court. Like the plaintiff
in Johnson, Gonzalez had the “unfettered right” to file her FWA claim at any time, regardless of
any agency actions or inaction, and “significant delay” by EEOC in the processing of her Title
VII charge has no impact on the limitations period of her FWA claim. Johnson, 421 U.S. at 465.


                                              - 12 -
      PD.33563328.1
     Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 13 of 15




      Finally, Gonzalez’s anticipated tolling argument lacks factual credibility. As

mentioned above, Gonzalez’s tolling argument is premised on her mistaken belief

that she could not have filed her FWA claim any sooner because she needed to

wait for the EEOC to conclude its investigation before she could file her FWA

claim and Title VII claim in one lawsuit and avoid claim-splitting. But, despite her

professed need to join her Title VII and FWA claim into one action, Gonzalez did

not actually assert a Title VII claim in her Complaint, even after the EEOC gave

her a right to sue notice. Compl. Ex. B. Gonzalez instead allowed the 90-day

limitations period to expire on the Title VII claim, making it time-barred, much

like her FWA claim. Id. As such, Gonzalez should not be allowed to benefit from

tolling when she failed to avail herself of the requested tolling in the first place

(i.e., waiting to bring her Title VII and FWA claim in one lawsuit).

                                 CONCLUSION

      Based on the foregoing, Defendant respectfully requests that the Court enter

an order dismissing with prejudice Gonzalez’s FWA claim for failure to state a

claim upon which relief can be granted, and granting such further relief as the

Court deems just and proper.




                                       - 13 -
     PD.33563328.1
     Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 14 of 15




                      CERTIFICATE OF WORD LIMIT

      Pursuant to Local Rule 7.1(F), the undersigned counsel hereby certifies that

the foregoing motion contains 3,602 words. words



      Date: May 4, 2021.




                                     /s/ Jason A. Pill
                                     Jason A. Pill
                                      Florida Bar No.: 70284
                                     Matthew S. Perez
                                      Florida Bar. No.: 0125572
                                     PHELPS DUNBAR LLP
                                     100 South Ashley Drive, Suite 2000
                                     Tampa, Florida 33602-5311
                                     813-472-7550
                                     813-472-7570 (FAX)
                                     jason.pill@phelps.com
                                     matthew.perez@phelps.com

                                     Attorneys for Defendant Gray Television,
                                     Inc.




                                      - 14 -
     PD.33563328.1
     Case 1:21-cv-00078-AW-GRJ Document 3 Filed 05/04/21 Page 15 of 15




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 4, 2021, a true and correct copy of the foregoing

was served via regular U.S. Mail to the following:

      Deron T. Roberson Jr.
      Aaron C. Roberson
      Roberson & Roberson, P.A.
      16057 Tampa Palms Blvd. W. #231
      Tampa, Florida 33602
      D.Roberson@robersonemploymentlaw.com
      A.Roberson@robersonemploymentlaw.com

      Attorney for Plaintiff


                                                /s/ Jason A. Pill
                                                Attorney




                                       - 15 -
     PD.33563328.1
